              Case 1:15-cv-01697-AWI-HBK Document 86 Filed 06/17/21 Page 1 of 2


 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                               EASTERN DISTRICT OF CALIFORNIA
 5

 6    MONICO J. QUIROGA, III,                              CASE NO. 1:15-cv-01697-AWI-HBK (PC)
 7                            Plaintiff,                   ORDER ADOPTING FINDINGS AND
                                                           RECOMMENDATIONS AND
 8                     v.                                  DISMISSING ACTION FOR FAILURE
                                                           TO SUBSTITUTE DECEDENT
 9    TIMOTHY KING, et al.,
                                                           (Doc. No. 85)
10                            Defendants.
11
              Plaintiff Monico J. Quiroga, III was a state prisoner proceeding pro se and in forma
12
     pauperis in this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United
13
     States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Eastern District of California
14
     Local Rule 302.
15
              On July 16, 2020, defense counsel notified the Court that that plaintiff was deceased. Doc.
16
     No. 79. On July 20, 2020, the Court directed defense counsel pursuant to Federal Rule of Civil
17
     Procedure 25(a)(1) to ensure that the notice of death was served on the nonparty successor or
18
     representative of Plaintiff’s estate under Fed. R. Civ. P. 4(m). Doc. No. 80. On August 7, 2020,
19
     defense counsel filed proof of service of a suggestion of death on all known nonparty successors
20
     and representatives of Plaintiff’s estate. Doc. No. 81. None of the individuals served have moved
21
     to substitute the decedent as plaintiff in this matter or otherwise appeared. (See docket).
22
              On May 27, 2021, the assigned magistrate judge issued findings and recommendations to
23
     dismiss the instant action for failure to substitute decedent. Doc. No. 85. No objections have been
24
     filed.
25
              In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a
26
     de novo review of this case. Having carefully reviewed the entire file, the Court concludes that
27
     the findings and recommendations are supported by the record and proper analysis.
28
          Case 1:15-cv-01697-AWI-HBK Document 86 Filed 06/17/21 Page 2 of 2


 1                                           ORDER
 2        Accordingly, IT IS HEREBY ORDERED that:
 3        1.    The findings and recommendations (Doc. No. 85) issued on May 27, 2021, are
 4              ADOPTED in full;
 5        2.    This action is DISMISSED for failure to substitute decedent; and
 6        3.    The Clerk of Court shall CLOSE this case.
 7

 8
     IT IS SO ORDERED.
 9

10 Dated: June 17, 2021
                                            SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 2
